             Case 2:20-cv-00056 Document 1 Filed 10/09/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION

GUADALUPE HERNANDEZ AND                          §
ALMA C. HERNANDEZ                                §
    Plaintiffs,                                  §
                                                 §
v.                                               §     CIVIL ACTION NO. 2:20-cv-56
                                                 §
NATIONWIDE GENERAL                               §
INSURANCE COMPANY                                §
     Defendant.                                  §

                                   NOTICE OF REMOVAL

       Defendant Nationwide General Insurance Company (“Defendant”), through undersigned

counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the

lawsuit captioned Guadalupe Hernandez and Alma C. Hernandez v. Nationwide General

Insurance Company; Cause No. 2020-0131-CIV; In the 83rd Judicial District of Val Verde

County, Texas.

                                             I.
                                        BACKGROUND

       1.      Plaintiffs Guadalupe Hernandez and Alma C. Hernandez (hereinafter “Plaintiffs”)

initiated the present action by filing their Original Petition in Cause No. 2020-0131-CIV; In the

83rd Judicial District of Val Verde County, Texas on August 12, 2020 (the “State Court Action”).

See Plaintiffs’ Original Petition, attached as Exhibit A.

       2.      Defendant appeared and answered on October 9, 2020, asserting a general denial to

the claims and allegations made in Plaintiff’s Original Petition. See Defendants’ Original Answer,

attached as Exhibit B.
              Case 2:20-cv-00056 Document 1 Filed 10/09/20 Page 2 of 4




        3.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A.

        4.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiffs through their attorney of record,

and to the clerk of the 83rd Judicial District Court of Val Verde County, Texas.

        5.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiffs’ Original Petition and less than

one year after the commencement of this action.

                                               II.
                                          JURISDICTION

        6.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        7.      Plaintiffs Guadalupe Hernandez and Alma C. Hernandez are domiciled in Val

Verde County, Texas, See Exhibit A, ¶ 3-4. Pursuant to 28 U.S.C. § 1332(a), therefore, Plaintiffs

are citizens of the State of Texas.

        8.      Nationwide General Insurance Company is organized under the laws of Ohio and

maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Defendant is a citizen of the State of Ohio.

        9.      Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).




                                                  2
                Case 2:20-cv-00056 Document 1 Filed 10/09/20 Page 3 of 4




B.      Amount in Controversy

        10.      It is facially apparent from Plaintiffs’ live petition that the amount in controversy in

this case exceeds $75,000 rendering removal proper. Generally, “the sum demanded in good faith in

the initial pleading shall be deemed to be the amount in controversy.”1 Removal is proper if it is

“facially apparent” from the complaint that the claims asserted exceed the jurisdictional amount.2 In

addition, penalties, exemplary damages, and attorneys’ fees are included as part of the amount in

controversy.3

        11.      Here, Plaintiffs seek “monetary relief of more than $100,000.00 but less than

$200,000.00” Exhibit A, Plaintiff’s Original Petition, ¶ 3.

        12.      Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is

satisfied.

                                                 III.
                                             CONCLUSION

        13.      Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

        14.      WHEREFORE, Defendant Nationwide General Insurance Company hereby

provides notice that this action is duly removed.




1
        28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845, at *1
        (S.D. Tex. May 3, 2013).
2
        Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
        (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
3
        See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
        also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).




                                                      3
             Case 2:20-cv-00056 Document 1 Filed 10/09/20 Page 4 of 4




                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Robert G. Wall
                                             Texas Bar No. 24072411
                                             rwall@smsm.com
                                             Segal McCambridge Singer & Mahoney
                                             100 Congress Avenue, Suite 800
                                             Austin, Texas 78701
                                             (512) 476-7834
                                             (512) 476-7832 – Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             NATIONWIDE GENERAL INSURANCE
                                             COMPANY




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via CM/ECF and certified mail this the 9th day of October, 2020 to:

       Joshua P. Davis                                             #9414 7266 9904 2137 9661 00
       Davis Law Group
       1010 Lamar, Suite 200
       Houston, TX 77002
       josh@thejdfirm.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                4
